Case 1:17-cv-06404-BMC-SMG Document 187-2 Filed 10/03/18 Page 1 of 7 PageID #: 3922



   John G. Balestriere
   BALESTRIERE FARIELLO
   225 Broadway, 29th Floor
   New York, New York 10007
   Telephone:      (212) 374-5401
   Facsimile:      (212) 208-2613
   john.balestriere@balestrierefariello.com
   Attorneys for Plaintiffs

   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK


   HILLARY LAWSON, KRISTINA
   HALLMAN, STEPHANIE CALDWELL,                              Case No.: 1:17-cv-06404-BMC
   MOIRA HATHAWAY, MACEY SPEIGHT,
   ROSEMARIE PETERSON, and LAUREN                            DECLARATION OF JOHN G.
   FULLER,                                                   BALESTRIERE IN SUPPORT OF
                                                             PLAINTIFFS’ COUNSEL’S
                                 Plaintiffs,                 MEMORANDUM OF LAW IN
                                                             SUPPORT OF MOTION FOR
                 – against –                                 LEAVE TO WITHDRAW AS
                                                             COUNSEL FOR PLAINTIFF
   HOWARD RUBIN, JENNIFER POWERS,                            CALDWELL AND TO REQUEST
   and the DOE COMPANY.                                      A CHARGING LIEN

                                 Defendants.                 REDACTED PUBLIC VERSION



          I, John G. Balestriere, an attorney duly admitted to practice law in the Eastern District of

   New York, of legal age and under penalty of perjury, declare the following:

          1.     I am an attorney with the law firm Balestriere Fariello (the “Firm”). The Firm

   represents Plaintiffs Hillary Lawson (“Lawson”), Kristina Hallman (“Hallman”), Stephanie

   Caldwell (“Caldwell”), Moira Hathaway (“Hathaway”), Macey Speight (“Speight”), Rosemarie

   Peterson (“Peterson”), and Lauren Fuller (“Fuller” or collectively, “Plaintiffs”) in the above-

   referenced action, and I submit this declaration in support of Plaintiffs’ Counsel’s Memorandum
Case 1:17-cv-06404-BMC-SMG Document 187-2 Filed 10/03/18 Page 2 of 7 PageID #: 3923



   of Law in Support of Motion for Leave to Withdraw as Counsel for Plaintiff Caldwell and To

   Request A Charging Lien (the “Motion”).

          2.     Caldwell began speaking with Balestriere Fariello about her claims on August 17,

   2017, and signed an engagement letter with Balestriere Fariello on August 21, 2017.

          3.     The Engagement Agreement provided that New York law would apply to any

   dispute between her and the Firm, and that




          4.     While Caldwell was generally slow to respond to the Firm’s phone calls or emails

   from the start, her lack of urgency rapidly turned to outright functional abandonment of the case

   on or about June 1, 2018.

          5.     Indeed, after approximately June 1, 2018, I, or one of my colleagues, attempted to

   speak with Stephanie Caldwell on the phone on over 50 occasions. Those occasions include, but

   are not limited to, twice on June 6, 2018; seven time on June 8, 2018; twice on June 10, 2018;

   twice on June 11, 2018; twice on June 12, 2018; twice on June 13, 2018; twice on June 14, 2018;

   five times on June 15, 2018; twice on June 29, 2018; July 2, 2018; July 10, 2018; twice on

   July 11, 2018; July 12, 2018; July 13, 2018; July 18, 2018; July 23, 2018; July 30, 2018;

   August 2, 2018; August 7, 2018; four times on August 8, 2018; August 9, 2018; twice on

   August 10, 2018; three times on August 13, 2018; August 14, 2018; August 24, 2018;

   September 4, 2018; September 5, 2018; September 6, 2018; five times on September 10, 2018;

   and September 14, 2018. Although the phone conversations were scheduled in advance,

   Caldwell only answered the phone on less than half of these occasions.




                                                  2
Case 1:17-cv-06404-BMC-SMG Document 187-2 Filed 10/03/18 Page 3 of 7 PageID #: 3924



          6.      Indeed, by this time, calling Caldwell had proven fruitless for months—she would

   virtually never answer her phone, and the Firm was unable to leave voicemails as Caldwell’s

   voice mailbox was virtually always full, so that the only time phone contact was made was when

   Caldwell wrote the Firm that she was available (though even then, Caldwell generally failed to

   respond to phone calls without explanation or an attempt to reschedule them).

          7.      After approximately June 1, 2018, I, or one of my colleagues, emailed Stephanie

   Caldwell on over 80 occasions prior to Plaintiffs filing this Motion. Caldwell only responded to

   less than half of the emails that Firm employees sent during this period.

          8.      However, Caldwell’s abandonment of this case after June 1, 2018, was not limited

   to inattentiveness to phone calls and emails. Other instances of Caldwell’s failure to assist the

   Firm include, without limitation, (i) failing to confirm information that was vital to discovery

   obligations; (ii) failing to confirm dates for a deposition, and (iii) failing to attend an

   appointment at the Firm’s office on August 14, 2018, without any explanation or attempt to

   reschedule.

          9.      After sending numerous emails to Caldwell in which the Firm indicated



                              on September 14, 2018, Firm attorneys emailed Caldwell a letter, titled



                                                                        (the “Potential Termination

   Letter”). Firm attorneys subsequently sent the Potential termination letter via FedEx to the

   address it had on file for Caldwell.

          10.     The Potential Termination Letter listed numerous instances of Caldwell’s failure

   to comply with the Engagement Agreement, and indicated




                                                    3
Case 1:17-cv-06404-BMC-SMG Document 187-2 Filed 10/03/18 Page 4 of 7 PageID #: 3925




                                                                                       The Potential

   Termination Letter also




           11.    On September 14, 2018, a Firm attorney called Caldwell to attempt to confirm

   Caldwell’s receipt of the Potential Termination Letter. The attorney was unable to reach

   Caldwell or leave a message, as Caldwell’s voice mailbox was full.

           12.    At 4:50 p.m. on September 14, 2018, the same Firm attorney sent Caldwell an

   email stating that he had tried to call her but was unable to leave a voicemail as the mailbox was

   full.

           13.    Later that day, September 14, 2018, the Firm attorney sent Caldwell a text

   message which informed her

                             Caldwell responded stating



           14.    On September 14, 2018, at 6:02 p.m., Caldwell responded via email,




           15.    On September 14, 2018, at 6:11 p.m., a Firm attorney emailed Caldwell and

   attempted to schedule a phone call with Caldwell. Caldwell did not respond.

           16.    On September 18, 2018, at 4:12 p.m., another Firm attorney emailed Caldwell and

   attempted to schedule a phone call, reminding Caldwell




                                                   4
Case 1:17-cv-06404-BMC-SMG Document 187-2 Filed 10/03/18 Page 5 of 7 PageID #: 3926




          17.     Caldwell finally replied on September 19, 2018, at 6:58 p.m. indicating t



          18.     A Firm attorney replied via email to Caldwell less than an hour later, and listed

   four times during which he would be available for a phone call the next day, again reminding

   Caldwell



          19.     Caldwell did not set up the phone call as promised, and instead replied at

   3:14 p.m. the next day, September 20, 2018, writing




          20.     The Firm attorney replied at 6:51 p.m. on September 20, 2018, and attempted to

   set up a phone call with Caldwell to discuss her concerns, as well as the Firm’s.

          21.     Caldwell replied on at 1:01 p.m. on September 21, 2018, writing



                                   Subsequent email exchanges between Firm staff and Caldwell

   were not fruitful, and prior to filing this Motion, on Wednesday, September 26, 2018, Firm

   attorneys emailed a draft of the Motion and related papers to Caldwell, again asking her to advise

   Firm attorneys when she could speak.

          22.     The Firm has been unable to schedule new appointments with the Firm or

   otherwise cure her breaches of the Engagement Agreement as of the date of the Motion.




                                                   5
Case 1:17-cv-06404-BMC-SMG Document 187-2 Filed 10/03/18 Page 6 of 7 PageID #: 3927



          23.     Pursuant to the Engagement Agreement, the Firm has actively litigated the case

   for fourteen months,                                                            which has included

   filing multiple complaints, engaging in significant motion practice, nearly completing all paper

   discovery, and nearing the completion of depositions and all non-expert discovery.

          24.     An attorney at the Firm spoked with Caldwell on the phone on Wednesday,

   September 26, and Caldwell committed to speaking on Friday, September 28, at 10:00 a.m. to go

   through all of the discovery documents the Firm needed Caldwell to review, give the Firm dates

   for her deposition, and review the Answer to Defendants’ counterclaims against her.

          25.     Firm staff attempted to call Caldwell twice on September 28, once at 10:01 a.m.

   and once again at 10:04 a.m., but Caldwell did not answer the phone either time and her voice

   mailbox was full.

          26.     Firm staff followed up with Caldwell after the missed calls at 10:41 a.m. but she

   did not respond.

          27.     The Firm later emailed Caldwell on Friday, September 28, informing Caldwell

   that it would be submitting the Motion to Withdraw on Monday, October 1, if she did not work

   with the Firm to cure all outstanding issues.

          28.     Attached to this declaration as Exhibit A is a true and correct copy of the

   Engagement Agreement signed by Caldwell on August 21, 2017.

          29.     Attached to this declaration as Exhibit B is a true and correct copy of the Potential

   Termination Letter that was sent to Caldwell.

          30.     Attached to this declaration as Exhibit C is a true and correct copy of an email

   exchange between Brian L. Grossman, Esq., and Stephanie Caldwell, dated September 14, 2018.




                                                    6
Case 1:17-cv-06404-BMC-SMG Document 187-2 Filed 10/03/18 Page 7 of 7 PageID #: 3928



          31.    Attached to this declaration as Exhibit D is a true and correct copy of a text

   message exchange between Brian L. Grossman, Esq., and Stephanie Caldwell, dated

   September 14, 2018.

          32.    Attached to this declaration as Exhibit E is a true and correct copy of an email

   from Brian L. Grossman, Esq., to Stephanie Caldwell dated September 14, 2018, at 6:11 p.m.

          33.    Attached to this declaration as Exhibit F is a true and correct copy of an email

   from John G. Balestriere to Stephanie Caldwell, dated September 18, 2018, at 4:12 p.m.

          34.    Attached to this declaration as Exhibit G is a true and correct copy of an email

   exchange between Stephanie Caldwell and John G. Balestriere dated September 19, 2018.

          35.    Attached to this declaration as Exhibit H is a true and correct copy of an email

   from Stephanie Caldwell and John G. Balestriere dated September 20, 2018, at 3:14 p.m.

          36.    Attached to this declaration as Exhibit I is a true and correct copy of an email

   from Stephanie Caldwell and John G. Balestriere dated September 21, 2018, at 1:01 p.m.

          37.    Attached to this declaration as Exhibit J is a true and correct copy of an email

   from Stephanie Caldwell and John G. Balestriere dated September 21, 2018, at 1:20 p.m.




   Dated: New York, New York
          October 3, 2018

                                                  By: _____________________________
                                                     John G. Balestriere
                                                     BALESTRIERE FARIELLO
                                                     225 Broadway, 29th Floor
                                                     New York, New York 10007
                                                     Telephone:      (212) 374-5401
                                                     Facsimile:      (212) 208-2613
                                                     john.balestriere@balestrierefariello.com
                                                     Attorneys for Plaintiffs




                                                  7
